Citation Nr: 1549357	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-28 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and his son-in-law


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1948 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's wife and son-in-law presented sworn testimony at a hearing before the undersigned in August 2015.  A transcript of that hearing is of record.

The Veteran's claim of service connection for PTSD has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as PTSD.  The medical evidence of record shows no diagnosis of or treatment for PTSD during the appeal period; however, his VA medical records do show a diagnosis and treatment for dementia and Alzheimer's disease.  

The Veteran's service treatment records (STRs) show that in August 1949, he was hospitalized for an acute, severe "conversion reaction" or stress reaction manifested by vertigo, tinnitus, ataxia, nausea, vomiting, headaches and low back pain.  See August 1949 STR.  Moreover, the Veteran's wife, a nurse with prior mental health experience, reported that after his separation from service, his demeanor was changed and he exhibited symptoms such as biting his nails often, being afraid to sleep in the same bed as her for fear of hurting her, and being solemn and quiet.  See Hearing Tr. at 9; see also October 2014 Written Statement.  She further testified that he would get very angry at times and was frightened that he might hurt someone.  See Hearing Tr. at 9.  She testified that although these symptoms persisted, the Veteran would not seek treatment.  She also reported that he was once treated for depression with prescription medication and also treated for alcoholism, but the records from such treatment are unavailable.  See id. at 15-16. 

In light of all this, a medical opinion should be sought to clarify whether any current mental health illness may be linked to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any additional records he would like to have considered in connection with his appeal.  Any identified records for which an authorization is received should be sought.

2.  After associating any additional pertinent evidence with the claims folder, refer the file to a person with appropriate expertise for an opinion as to whether any mental health illness manifested by the Veteran since he submitted his claim in November 2012, (which illness should be identified), is due to any in-service disease, injury, or event, including his treatment for conversion reaction in August 1949.  

A complete rationale for any opinion expressed should be provided, and if it is necessary to examine the Veteran to obtain the opinion, that should be arranged.  If the examiner cannot provide the requested opinion without resort to speculation, he or she should explain why the requested opinion cannot be provided.  

3.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

